ON SUGGESTION OF ERROR.
Appellee says in its suggestion of error that the Court was in error, as regards the alleged lease to John Barnes, that the lease was made under the Act of February 27, 1833, and appellee now says, and for the first time, that the lease was made under the Act of December 16, 1830.
In appellee's brief, on the submission of this case to the Court, after quoting in full the Act of February 27, 1833, the following is stated: "It is under the provisions of the above statute that the lease was given on January 23, 1837 . . . to John Barnes . . ." Appellee thereby planted itself squarely upon the Act of February 27, 1833, and made no mention anywhere in its brief of the Act of December 16, 1830, whence the Court was under no duty to search through volume upon volume of the old acts of the Legislature on the supposition or assumption that counsel for appellee had missed something and had not relied on the correct Act.
Not only will the Court, as a general rule, refuse to consider new points first made on a suggestion of error (Crabb v. Wilkinson, 202 Miss. 274, 32 So.2d 356), but for the stronger reason will not entertain a suggestion of error which abandons a position squarely taken on the original submission, and seeks to put the Court in error by the presentation of a new and different position not theretofore mentioned to the Court. Delta Cotton Oil Company v. Elliott, 179 Miss. 200, 172 So. 737, 174 So. 550. Compare Frederic v. Board of Supervisors, 197 Miss. 293, 300,20 So.2d 92, 671.
It is interesting to note that Section 5 of the Act of December 16, 1830, reads as follows: "It shall be the duty of the trustees, whenever they lease any land according to the provisions of this Act, to cause to be redeemed in the clerk's office of the county court of the proper *Page 641 
county, the whole of the proceedings relating thereto," and to note further that nothing but the case itself appears to have been recorded, and at the same time to note that one of appellee's main contentions is that all the proceedings in regard to the sales to appellants' predecessors in title made in 1875 do not appear of record.
Suggestion of error overruled.